Citation Nr: 1034465	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of ionizing radiation 
exposure.  

2.  Entitlement to service connection for chronic Wegener's 
granulomatosis claimed as the result of ionizing radiation 
exposure.  

3.  Entitlement to service connection for chronic Crohn's disease 
claimed as the result of ionizing radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and the Veteran's spouse
ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active service from December 1956 to January 
1960. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Waco, Texas, 
Regional Office (RO) which denied service connection for chronic 
Type II diabetes mellitus claimed as the result of ionizing 
radiation exposure, chronic Wegener's granulomatosis claimed as 
the result of ionizing radiation exposure, and chronic Crohn's 
disease claimed as the result of ionizing radiation exposure.  In 
April 2010, the Veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection for chronic Type II 
diabetes mellitus, chronic Wegener's granulomatosis, and chronic 
Crohn's disease is warranted as the claimed disabilities were 
precipitated by his exposure to ionizing radiation while aboard 
the U.S.S. Kidd.  

In reviewing the deck logs of the U.S.S. Kidd, the Board observes 
that the ship participated in an "atomic weapons delivery 
exercise" on July 9, 1959.  An October 2008 written statement 
from the Defense Threat Reduction Agency (DTRA) indicates that:

Additionally, on July 9, 1959, the deck 
logs indicate that the U.S.S. Kidd 
participated in an "atomic weapons delivery 
exercise" and "Operation PINWHEEL."  ...  
However, the deck logs indicate that this 
operation was an anti-submarine warfare 
(ASW) exercise.  The atomic weapons 
delivery exercise referenced in the deck 
logs was not part of any atmospheric 
nuclear test series conducted by the United 
States and did not involve the detonation 
of any nuclear devices.  

The DTRA did not indicate whether there were any atomic weapons 
aboard or in proximity to the U.S.S. Kidd during the exercise.  
Such information would be helpful in resolving the issues raised 
by the instant appeal.  

The Veteran submitted written statements from J. N. B., M.D., and 
R. A., a former shipmate, and a ship photo to the Board.  The 
Veteran has not waived RO consideration of the additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without prior 
RO review in the absence of a waiver of such review by the 
veteran or his representative.  Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In his April 2010 written statement, Dr. B. indicated that he had 
treated the Veteran since 2000.  He stated that "it is my 
medical opinion that his autoimmune system was broken down due to 
exposure to ionized radiation."  Clinical documentation of Dr. 
B.'s treatment of the Veteran after 2004 is not of record.  

The VA should obtain all relevant military, VA, and private 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of his 
Type II diabetes mellitus, Wegener's granulomatosis, and Crohn's 
disease.  The VA's duty to assist includes, in appropriate cases, 
the duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy and/or the appropriate 
service entity and request that it 
determine whether atomic weapons were 
either aboard or in proximity to the U.S.S. 
Kidd while it was participating in the July 
9, 1959, "atomic weapons delivery 
exercise."  

2.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic Type II diabetes mellitus, 
Wegener's granulomatosis, and Crohn's 
disease after July 2004 including the names 
and addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact J. N. 
B., M.D.,  and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after June 2007, not already of 
record, be forwarded for incorporation into 
the record.  

4.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic Type II diabetes mellitus.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic Type II 
diabetes mellitus had its onset during 
active service; is etiologically related to 
the Veteran's claimed inservice ionizing 
radiation exposure; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic Wegener's granulomatosis.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic 
Wegener's granulomatosis had its onset 
during active service; is etiologically 
related to the Veteran's claimed inservice 
ionizing radiation exposure; or otherwise 
originated during active service.  The 
examiner must provide a complete rationale 
for any opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  After completion of the action 
requested in Paragraphs 1, 2, and 3, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic Crohn's disease.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail. 

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's chronic Crohn's 
disease had its onset during active 
service; is etiologically related to the 
Veteran's claimed inservice ionizing 
radiation exposure; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

7.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic Type II diabetes mellitus claimed 
as the result of ionizing radiation 
exposure, Wegener's granulomatosis claimed 
as the result of ionizing radiation 
exposure, and Crohn's disease claimed as 
the result of ionizing radiation exposure 
with express consideration of the Federal 
Circuit's decision in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  


_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable 


to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).  


